     Case 1:18-cv-01677-LJO-BAM Document 9-2 Filed 02/21/19 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        EASTERN DISTRICT OF CALIFORNIA
 9
10
     ESTATE OF CARMEN MENDEZ,       )          No. 1:18-cv-01677-LJO-BAM
11                                  )
     JORGE MENDEZ, SR., JORGE       )          Hon. Lawrence J. O’Neill
12   MENDEZ, JR., KYLAND RILEY,     )
     ROSARIO SANCHEZ, BERTHA        )          [PROPOSED] ORDER
13                                  )          GRANTING DEFENDANTS’
     MENDEZ, and DOMINGO            )          MOTION FOR JUDGMENT ON
14   MENDEZ,                        )          THE PLEADINGS;
                                    )
15                                  )
                       Plaintiffs,  )
16                                  )          Date      : March 21, 2019
                                    )
17        vs.                       )          Time      : 8:30 a.m.
                                    )          Courtroom : 4 - 7th Floor
18                                  )
                                    )
19   CITY OF CERES, CERES POLICE )
20
     DEPARTMENT, BRENT SMITH, )
     and DOES 1 to 50,              )
                                    )
21                                  )
                       Defendants.  )
22   ______________________________
     ______________________________
23
24
25
26
27
                                           1
28
                  [PROPOSED] ORDER GRANTING DEFENDANTS’
                   MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-2 Filed 02/21/19 Page 2 of 3




 1         After consideration of the moving, opposing, and reply papers, any arguments

 2   of counsel, and with GOOD CAUSE SHOWING,
 3
     IT IS HEREBY ORDERED THAT:
 4
 5         1.    Defendants’ motion for judgment on the pleadings is GRANTED in its
 6
                 entirety;
 7
           2.    Defendant Ceres Police Department is dismissed from this litigation
 8
 9               with prejudice;
10
           3.    Defendant Chief Brent Smith is dismissed from this litigation with
11
12               prejudice;

13         4.    Plaintiffs Rosario Sanchez, Bertha Mendez and Domingo Mendez’s
14
                 claims for loss of familial relationship, set forth in Plaintiffs’ Second
15
16               and Third causes of action, are dismissed with prejudice;
17
           5.    Plaintiffs’ Third cause of action is dismissed, with prejudice, as
18
                 duplicative;
19
20         6.    Plaintiffs’ Fourth cause of action, alleged under Article I, Section 13 of
21
                 the California Constitution, is dismissed with prejudice;
22
23         7.    Plaintiffs Jorge Mendez, Sr., Jorge Mendez, Jr., Kyland Riley, Rosario

24               Sanchez, Bertha Mendez and Domingo Mendez’s claims under the
25
                 Bane Act, set forth in Plaintiffs’ Fifth cause of action, are dismissed
26
27               with prejudice;
                                               2
28
                  [PROPOSED] ORDER GRANTING DEFENDANTS’
                   MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9-2 Filed 02/21/19 Page 3 of 3




 1         8.    Plaintiffs Rosario Sanchez, Bertha Mendez and Domingo Mendez are

 2               dismissed from this litigation with prejudice;
 3
           9.    Plaintiffs’ Bane Act claim, set forth in Plaintiffs’ Fifth cause of action,
 4
 5               is dismissed;
 6
           10.   Plaintiffs’ Monell claims are dismissed;
 7
           11.   The superfluous allegations set forth at paragraphs 56 through 68 are
 8
 9               stricken;
10
           12.   Plaintiffs are ordered to join decedent’s mother, Stephanie Beidleman,
11
12               as a necessary party;

13         13.   All further proceedings are stayed pending joinder of Stephanie
14
                 Beidleman as a party.
15
16
     IT IS SO ORDERED.
17
18
     DATED: ________________, 2019                 ______________________________
19
                                                   Honorable Lawrence J. O’Neill
20
                                                   United States District Court Judge
21
22
23
24
25
26
27
                                               3
28
                  [PROPOSED] ORDER GRANTING DEFENDANTS’
                   MOTION FOR JUDGMENT ON THE PLEADINGS
